OPINION — AG — ** RE ORGANIZATION OF STATE GOVERNMENT ** CHAPTER NO. 30 O.S.L. 1975, CODIFIED AS 74 Ohio St. 1975 Supp., 1541 [74-1541] THROUGH 74 Ohio St. 1975 Supp., 1546 [74-1546], WOULD BE CONSTITUTIONAL, EXCEPT THAT THE DELEGATION OF AUTHORITY TO THE GOVERNOR, CONTAINED IN 74 Ohio St. 1975 Supp., 1545 [74-1545] THEREOF, TO IMPLEMENT RECOMMENDED PLANS OF REORGANIZATION BY EXECUTIVE ORDER, CANNOT CONSTITUTIONALLY BE CONSTRUED TO ENCOMPASS LAWMAKING AUTHORITY, WHICH WOULD INCLUDE THE AMENDMENT, MODIFICATION OR REPEAL OF STATUTORY POWERS, DUTIES AND FUNCTIONS OF AGENCIES, BOARDS, AND COMMISSIONS CONTRARY TO ARTICLE VI, SECTION 1 OKLAHOMA CONSTITUTION, ARTICLE V, SECTION 1, ARTICLE V, SECTION 34, ARTICLE V, SECTION 35, ARTICLE V, SECTION 57, ARTICLE V, SECTION 58 AND ARTICLE VI, SECTION 1 OKLAHOMA CONSTITUTION. THE PROVISIONS OF 74 Ohio St. 1975 Supp., 1541 [74-1541] THROUGH 74 Ohio St. 1975 Supp., 1546 [74-1546] DELEGATING AUTHORITY TO THE GOVERNOR TO IMPLEMENT RECOMMENDED PLANS OF REORGANIZATION, CANNOT CONSTITUTIONALLY BE CONSTRUED, UNDER ARTICLE V, SECTION 55, ARTICLE V, SECTION 56
OKLAHOMA CONSTITUTION, TO INCLUDE THE REDUCTION OR TRANSFER OF EXISTING APPROPRIATION TO STATUTORY AGENCIES, BOARDS OR COMMISSIONS. CITE: 74 Ohio St. 1974 Supp., 3301 [74-3301], 74 Ohio St. 1974 Supp., 3305 [74-3305] (GERALD E. WEIS) *** SEE: OPINION NO. 88-032 (1989) ***